TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 11, 2019



                                     NO. 03-19-00251-CV


                                     Craig Mack, Appellant

                                               v.

               The State of Texas, Windham School District; Melanie Black;
             Shelly Kroll; Gary Wright; Bryan Collier, Timothy R. Fitzpatrick;
               Hollis R. Wilcox; Rebecka Lewis; and Kisha Stott, Appellees




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment rendered by the trial court on March 5, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.